JOHNSON, J.
Defendant appealed from a judgment against him in the circuit court and brought the case here on a transcript of the judgment and order of appeal. Aside from the recitals in what purports to be a bill of exceptions, the abstract of the record filed by appellant fails to show the verdict and judgment, filing and overruling of motion for new trial and filing of bill of exceptions.
It has been held over and over again that such matters cannot be proved by the recitals of the bill of exceptions, but must appear from the record. [Cummings v. Eiler, 121 Mo. App. 576; Redd v. Railway, 122 Mo. App. 93; Walner v. Wade, 101 S. W. 686, 124 Mo. App. 496; St. Charles ex rel. v. Deemar, 174 Mo. 122; Williams v. Harris, 110 Mo. App. 538; Kampf v. Transit Co., 102 Mo. App. 314; Hughes v. Henderson, 95 Mo. App. 312.]
None of the errors assigned is properly before us for review and, accordingly, the judgment must be affirmed.
All concur.